Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 31, 2017

                                       No. 04-16-00779-CR

                                   Anthony Newton HARRIS,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR9455
                       Honorable Kevin M. O'Connell, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due May 25, 2017. The brief was not filed. On May 31,
2017, this court notified appellant’s counsel, Karen Dalglish Seal, the brief was past due. On
June 9, 2017, Ms. Seal filed a response asserting she was not appellate counsel for appellant.
After reviewing the record, this court determined Ms. Seal had in fact been appointed as
appellate counsel to represent appellant. By telephone, the clerk’s office of this court advised
Ms. Seal she was appellate counsel for appellant and should either take steps in the trial court to
withdraw or file the brief. On June 21, 2017, Ms. Seal filed a motion for extension of time,
seeking an additional sixty days in which to file the brief. Ms. Seal also advised she would seek
to have alternate appellate counsel appointed for appellant. After review, we granted the motion
for extension of time in part, ordering counsel to file the brief on or before July 24, 2017. No
brief has been filed and we have not received any information that alternate counsel has been
appointed.

       Accordingly, we ORDER Karen Dalglish Seal file appellant=s brief in this case on or
before August 30, 2017. Counsel is advised that no further extensions of time will be granted
absent written proof of extraordinary circumstances. If the brief is not filed on or before the date
ordered, the court will abate this appeal and remand the case to the trial court for a hearing to
determine whether appellant or his counsel has abandoned the appeal.

       We order the clerk of this court to serve this order on appellant’s counsel by first class
United States mail and by certified mail, return receipt requested, with delivery restricted to
addressee only, or give other personal notice of this order with proof of delivery. We further
order the clerk of this court to serve a copy of this order on all counsel and the trial court.



                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2017.




                                                   ___________________________________
                                                   Luz Estrada
                                                   Chief Deputy Clerk